Schneider, J.
dissenting. As I interpret the court’s opinion, there is an implication that had appellants sought legal redress from the refusal in November 1966 of the local boards of trustees of the fire and police pension funds to grant their request for additional retirement benefits based on the same factors which they assert in this case, the appellants may have succeeded.
But, further interpreting the court’s opinion, the appellants are foreclosed by the language of R. C. 742.37(A) which the court construes as locking the pension formula used by the local boards, with respect to what was considered “salary,” into the rules and procedures of the state board.
I think the construction of the language is far too strict. Indeed, a strict construction should logically lead to the conclusion that the appellants’ benefits from the state fund may not be increased over the years as the salaries of the respective positions from which they retired are increased, for the reason that the statute says that they shall receive benefits from the state fund 11 in the same amount ... as such payments were being made from such [local] fund” on the date of the transfer of the local fund to the state fund.
Yet, the fact that pensions may be increased as the salaries for such positions are increased is not disputed here.
I am of the view that the purpose of the language of R. C. 742.37 was to incorporate the general retirement formula of each local fund into the state system. Thus, a retired Lakewood policeman or fireman is entitled to a pension equal to eleven-sixteenths of the salary paid from time to time for the rank or position held by such person at his retirement. On the other hand, a retiree of another fund will, under the statute, receive a pension based upon the rule adopted by his local fund.
The local Lakewood boards never defined the term “salary” by rule. If these boards were unreasonable in refusing the appellants’ request, it does not follow that the state board should be equally unreasonable nor does the *184statute require that the unreasonableness of the former local boards should excuse the unreasonableness of the state board.
In my view, the fringe benefits involved in this case are as much a part of the salary of each position or rank as a so-called “flat” or equal increase in monetary payments would be.
To hold otherwise is to perpetuate a subterfuge whereby compensation to active employees may be increased without increasing pension benefits and, most important from the employers’ viewpoint, without increasing the employers’ share of contributions to the retirement fund. In fact, the question is so close that the city of Lakewood considered the longevity payments as salary on five out of eleven occasions and consequently made deductions for the employee’s share and remitted employer contributions to the respective pension funds on the basis that such pay • ments were salary.
I would grant the writ.
Duncan, J., concurs in the foregoing dissenting-opinion.